The Attorney           General of Texas

                                                             August 5, 1982
MARK WHITE
Attorney General


                                        Honorable Margaret Moore                Opinion No. MW-502
Supreme      Court Building             Travis County Attorney
P. 0. em 12546
                                        P. 0. Box 1748                          Re:   Construction of    article
Austin.    TX. 76711. 2546
512/475~2501
                                        Austin, Texas   78767                   3836(a)(3), V.T.C.S.
Telex    9101674-1367
Telecopier     5121475.0266             Dear Ms. Moore:

                                             You ask about the proper construction of article        3836(a)(3),
1607 Main St.. Suite 1400
Dallas.   TX. 75201-4709                V.T.C.S., which provides the following in pertinent part:
2141742-6944
                                                     (a) Personal    property  (not  to  exceed  an
                                                  aggregate fair market value of $15,000 for each
4624 Alberta       Ave., Suite    160
El Paso, TX.       799052793
                                                  single, adult person, not a constituent of a
9151533-3484                                      family, or $30,000 for a family) is exemot from
                                                  attachment, execution and every type 01E seizure
                                                  for the satisfaction of liabilities, except for
1220 Dalta~ Ave., Suite 202
                                                  encumbranm :s properly fixed thereon, if included
Houston,     TX. 77002-6966
7131650-0666
                                                  among the following:

                                                     .. ..
606 Broadway.         Suite 312
Lubbock.     TX.    79401.3479
                                                     (3) All passenger cars and light trucks...
6061747.5236
                                                 that are not held or used for production of income
                                                 or, whether held or used for production of income
4309 N. Tenth,    Suite B                        or not, any two of the following categories of
McAtten,    TX. 76501-1665                       means of travel:   two animals from the following
5121662-4547                                     kinds with a saddle and bridle for each: horses,
                                                 colts,   mules,  and   donkeys;  and   bicycle   or
200 Main Plaza, Suite 400                        motorcycle; a wagon, cart, or dray, with harness
San Antonio,  TX. 76205-2797                     reasonably necessary for its use; an automobile or
5121225-4191                                     station wagon; a truck cab: a truck trailer: a
                                                 camper-truck; a truck; a pick-up truck.   (Emphasis
An Equal      Opportunity/
                                                 added).
Affirmative     Action     Employer
                                        You have suggested two possible interpretations of subsection (a)(3)
                                        and wish to know which is the proper one.    Under one view, a person
                                        claiming an exemption from forced sale for debt must elect under
                                        ;;iz;;tion (a)(3) to exempt either "all passenger cars and light
                                               .. . that are not used for production of income" x   any two of
                                        the categories of the means of travel listed in article 3836(a)(3).
                                        Under the alternative interpretation, one may claim all passenger cars
                                        and light trucks not held or used for production of income in addition




                                                               p. 1808
Honorable Margaret Moore - Page 2    (MW-502)




to two of the categories of the means of travel there enumerated.
Eder   this second interpretation, the underscored "or" in subsection
 (a)(3) would be construed to mean "and."     The fundamental issue is
whether the legislature intended the underscored "or" in subsection
(a)(3) to mean "and." We reject this interpretation and conclude that
a person claiming exemption from forced sale for debt under article
3836(a)(3) must, in effect, make an election.

     Article 3836, V.T.C.S., was amended in 1973 to provide for
exemption   from forced   sale,  subject   to aggregate   dollar-amount
limitations, certain categories of personal property, including "any
two of the following categories of means of travel."    The categories
then enumerated are those presently found in subsection (a)(3). Acts
1973, 63rd Leg., ch. 588, at 1628.     The legislature amended article
3836 in 1979 to read as it does now.     See Acts 1979, 66th Leg., ch.
302, at 688 [hereinafter House Bill No. 10601.

     The   cardinal  principle  of   statutory  interpretation is  to
ascertain legislative intent.   Minton V. Frank, 545 S.W.Zd 442 (Tex.
1976).   Each word of a statute is presumed to have been used for a
purpose.   Eddins-Walcher Butane Company V. Calvert, 298 S.W.Zd 93
(Tex. 1957). The Texas Supreme Court set forth the test with respect
to the proper construction of "and" and "or" in Board of Insurance
Commissioners of Texas V. Guardian Life Insurance Company of Texas,
180 S.W.2d 906 (Tex. 1944), wherein they declared at 908:

          Ordinarily the words 'and' and 'or' are in no
          sense interchangeable terms, but, on the contrary,
          are used in the structure of language for purposes
          entirely variant, the former being strictly of a
          conjunctive, the latter, of a disjunctive, nature.
          Nevertheless, in order to effectuate the intention
          of the parties to an instrument, a testator, or a
          legislature, as the case may be, the word 'and' is
          sometimes    construed     to   mean    'or. '   This
          construction   is never resorted      to except for
          strong reasons and the words should never be so
          construed    unless    the    context    favors   the
          conversion; as where it must be done to effectuate
          the manifest intention of the user; and where not
          to do so would render the meaning ambiguous, or
          result in any absurdity; or would be tantamount to
          a refusal to correct a mistake.     (Emphasis added).

See also Robinson V. Reliable Life Insurance Company, 569 S.W.Zd 28
(Tex. 1978); Bayou Pipeline Corporation V. Railroad Commission of
Texas, 568 S.W.Zd 122 (Tex. 1978).     There are no "strong reasons"
which compel us to construe "or" to mean "and."   Such a construction
is unnecessary to effectuate the intent of the legislature or to
prevent an ambiguity, absurdity, or mistake.




                                 p. 1809
.   .

        Honorable Margaret Moore - Page 3    (MW-502)




             The 1979 amendment to article 3836 was part of House Bill No.
        1060, which was passed to implement constitutional amendments adopted
        at the general election of 1978 affecting property tax. One amendment
        to article VIII, section      1 of the constitution     authorizes  the
        legislature to "exempt all or part of the personal property homestead
        of a family or single adult, 'personal property homestead' meaning
        that personal property exempt by law from forced sale for debt, from
        ad valorem taxation."    In order to determine those items of personal
        property the legislature is empowered to exempt, one must turn to
        article XVI, section 49 of the constitution and, specifically, its
        implementing legislation, article 3836. If the legislature sought, by
        legislation as opposed to constitutional amendment, to exempt from ad
        valorem taxation any items of personal property not enumerated in
        article 3836, it could permissibly do so only by first amending
        article 3836.    See Attorney General Opinion NW-351      (1982).   The
        legislature accomplished this very thing by its 1979 amendment to
        subsection   (a)(3)   of   article   3836.    It  subsequently   passed
        implementing legislation which did exempt from ad valorem taxation
        passenger cars and light trucks not held or used for production of
        income. See Property Tax Code §11.25.

             Our examination of the legislative history of House Bill No. 1060
        indicates that the purpose of the amendment was to ensure that
        personally-owned automobiles not held or used for production of income
        could be exempt from ad valorem taxation, see Report of House Study on
        House Bill No. 1060 at 95 (Nov. 10, 1980)yather    than to enlarge the
        class of properties exempt from forced sale for debt.      There is no
        indication that the legislature was even concerned with the effect on
        the class of properties exempt from forced sale for debt which this
        amendment to article 3836 accomplished.     We conclude that "or" in
        subsection (a)(3) does mean "or."

                                      SUMMARY

                     A person claiming an exemption from forced sale
                  for debt under article 3836(a)(3), V.T.C.S., must
                  elect   to  exempt,    subject   to   dollar    amount
                  limitations, either all passenger cars and light
                  trucks as specified in the statute not held or
                  used   for  production    of   income   or   any   two
                  categories of the means of travel spexfied in the
                  statute whether held or used for production of
                  income or not.

                                            =$-%&+g




                                                   MARK      WHITE
                                                   Attorney General of Texas




                                         p. 1810
                                                -   .

Honorable Margaret Moore - Page 4    (MW-502)




JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jim Moellinger
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Eva Loutzenhiser
Jim Moellinger




                                   p. 1811